Case 6:20-cv-00055-SEH Document 2 Filed 07/17/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

ANTHONY BUSSIE,
Plaintiff,
VS.

VICE PRESIDENT MIKE PENCE,
SENATE MAJORITY LEADER MITCH
McCONNEL, SENATOR RICK SCOTT,
CONGRESSMAN ROBERT E.
ANREWS, ATTORNEY GENERAL
WILLIAM BARR, TREASURER
DEPARTMENT STEVE MNUCHIN,
and J.P, MORGAN CHASE BANK,

Defendants.

 

 

CV 20-00055-H-SEH

ORDER

Plaintiff Anthony Bussie, a federal prisoner incarcerated at the Federal

Medical Center in Butner, North Carolina, and proceeding without counsel, filed a

proposed Complaint! but did not provide the appropriate filing fee and did not file

a motion to proceed in forma pauperis.’

 

' Doe. 1.

2 Mr. Bussie has listed other individuals as plaintiffs in his Complaint, but those individuals did
not sign the Complaint and they did not submit motions to proceed in forma pauperis. Since Mr.
Bussie is not an attorney, he cannot represent those individuals in this action. See Simon vy.
Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (a non-attorney plaintiff may not pursue a
claim on behalf of others in a representative capacity). Mr. Bussie is considered the only
plaintiff in this action and the Clerk of Court is directed to terminate Plaintiffs Cesar Sayo and

John Kless.
Case 6:20-cv-00055-SEH Document 2 Filed 07/17/20 Page 2 of 3

Permission to proceed in forma pauperis is discretionary with the Court.> 28
U.S.C. § 1915(g) provides:

In no event shall a prisoner bring a civil action or appeal a judgment in

a civil action or proceeding under this section if the prisoner has, on 3

or more prior occasions, while incarcerated or detained in any facility,

brought an action or appeal in a court of the United States that was

dismissed on the grounds that it is frivolous, malicious, or fails to state

a claim upon which relief may be granted, unless the prisoner is under

imminent danger of serious physical injury.

The Court takes judicial notice of four federal cases previously brought by
Plaintiff that were dismissed on the grounds that they were frivolous, malicious, or
failed to state a claim upon which relief may be granted: (1) 5:12-cv-792-D (E.D.
N.C. Mar. 12, 2013) (dismissing case as frivolous); (2) 1:13-cv-23000-Ungaro
(S.D. Fla Oct. 30, 2013) (dismissing case for failure to state a claim); (3) 1:14-cv-
20673-CMA (S.D. Fla. Mar. 27, 2014) (dismissing case for failure to state a
claim); and (4) 6:19-cv-1384-Orl-41-DCI (M.D. Fla. July 30, 2019) (dismissing
case as frivolous).

Plaintiff has exceeded the three “strikes” allowed by the Prison Litigation

Reform Act. The allegations in the Complaint* do not support a credible finding

that Plaintiff is in “imminent danger of serious physical injury.”°

 

3 See 28 U.S.C. § 1915(a).
“Doc. 1.

> See 28 U.S.C. § 1915(g)
Case 6:20-cv-00055-SEH Document 2 Filed 07/17/20 Page 3 of 3

While ordinarily litigants are given a period of time to pay the full filing fee
of $400.00, Plaintiff will not be allowed to do so in this case given his abusive
litigation practices.°

ORDERED:

Plaintiff's proposed Complaint is DISMISSED.’ The Clerk of Court is
directed to close the case and enter judgment under Fed. R. Civ. P. 58.

DATED this /7_ day of July, 2020.

on 7; ‘Kall on

am E. Haddon
United States District Court Judge

 

6 Pacer indicates that Plaintiff has filed approximately 227 federal matters through the United
States since December 2009.

7Doc. 1.
